     Case 1:18-cv-01204-JTN-ESC ECF No. 1 filed 10/26/18 PageID.1 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN

LARRY SEVENSKI,

        Plaintiff,

v.                                                   CASE NO:
                                                     HONORABLE:

BROCK ARTFITCH,
in his individual and official capacity,

        Defendant.

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650
 amy.derouin@cjtrainor.com
  THERE IS NO OTHER PENDING OR RESOLVED ACTION ARISING OUT
       OF THE TRANSACTION OR OCCURRENCE ALLEGED IN THE
                           COMPLAINT

                       COMPLAINT AND JURY DEMAND

        NOW COMES Plaintiff, LARRY SEVENSKI, by and through his attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and for his Complaint against the

above-named Defendants states as follows:

     1. Plaintiff is currently a resident of the Township of Elmira, County of Otsego,

        State of Michigan.

                                           1
Case 1:18-cv-01204-JTN-ESC ECF No. 1 filed 10/26/18 PageID.2 Page 2 of 7




2. Defendant Brock Artfitch was and/or is a police officer working and/or

   assigned to the Michigan State Police and at all times mentioned herein were

   acting under color of law, in their individual and official capacities, and within

   the course and scope of their employment.

3. All events giving rise to this lawsuit occurred in the Township of Elmira,

   County of Antrim, State of Michigan.

4. This lawsuit arises out of Defendant’s violation of Plaintiff’s federal

   constitutional rights as secured by the Fourth Amendment as it applies to the

   States through the Fourteenth Amendment to the United States Constitution

   and consequently, Plaintiff has a viable claim for damages under 42 U.S.C.

   §1983. Plaintiff also has viable state law claims.

5. Jurisdiction is vested in this Court pursuant to 28 U.S.C. §1331 [federal

   question] and 28 U.S.C. § 1343 [civil rights].

6. That the amount in controversy exceeds Seventy-Five Thousand Dollars

   ($75,000.00), not including interest, costs, and attorney fees.

                                      FACTS

7. Plaintiff realleges and incorporates by reference each and every paragraph of

   this Complaint as though fully set forth herein.




                                        2
Case 1:18-cv-01204-JTN-ESC ECF No. 1 filed 10/26/18 PageID.3 Page 3 of 7




8. That on March 17, 2017, Plaintiff was driving on Thumm Rd. in Elmira,

   Michigan.

9. Defendant Brock Artfitch performed a traffic stop on Plaintiff.

10. Plaintiff immediately exited his vehicle.

11. Defendant then exited his patrol vehicle and approached Plaintiff.

12. Defendant Artfitch placed his hand on Plaintiff’s chest and pushed him

   backwards.

13. Defendant Artfitch then grabbed Plaintiff’s left arm and pulled on it.

14. Defendant Artfitch then threw Plaintiff to the ground causing Plaintiff to hit

   his face and arm on the ground.

15.Plaintiff was transported via ambulance to McLaren Northern Michigan

   Hospital for his injuries.

16.As a result of Defendant’s unlawful and excessive actions and/or inactions,

   Plaintiff suffered significant injuries and damages.

                               COUNT I
             VIOLATION OF THE FOURTH AMENDMENT
                  42 U.S.C. § 1983 EXCESSIVE FORCE

17.Plaintiff realleges and incorporates by reference each and every paragraph of

   this Complaint as though fully set forth herein.




                                       3
Case 1:18-cv-01204-JTN-ESC ECF No. 1 filed 10/26/18 PageID.4 Page 4 of 7




18.At all relevant times herein, the individual Defendant acted under color of law,

   within the scope and course of their employment, and in their official and

   individual capacities.

19.Defendant violated Plaintiff’s clearly established and federally protected rights

   as set forth under the United States Constitution and the Amendments thereto,

   including, but not limited to, the Fourth Amendment of the United States

   Constitution to be free from unreasonable searches and seizures mainly to be

   free from excessive use of force, when they employed unnecessary and

   unreasonable excessive force which resulted in significant injuries to Plaintiff.

20.The actions of Defendant was at all times objectively unreasonable in violation

   of Plaintiff’s clearly established rights under the Fourth Amendment to the

   United States Constitution which proximately resulted in significant injuries to

   Plaintiff.

21.Defendant is not not entitled to qualified immunity because he violated

   Plaintiff’s clearly established Fourth Amendment right to be free from

   excessive use of force.




                                        4
  Case 1:18-cv-01204-JTN-ESC ECF No. 1 filed 10/26/18 PageID.5 Page 5 of 7




  22.As a proximate result of the violations and/or deprivations of Plaintiff’s

     constitutional rights by Defendant, Plaintiff has a viable claim for

     compensatory and punitive damages pursuant to 42 U.S.C. § 1983 together

     with costs, interests, and attorney fees as set forth in 42 U.S.C. § 1988.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in his favor and against Defendant in an amount in excess of Seventy-

Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and attorney fees.

                                Respectfully Submitted,
                                CHRISTOPHER TRAINOR & ASSOCIATES

                                s/ Christopher J. Trainor
                                CHRISTOPHER J. TRAINOR (P42449)
                                AMY J. DEROUIN (P70514)
                                Attorneys for Plaintiff
                                9750 Highland Road
                                White Lake, MI 48386
                                (248) 886-8650
                                amy.derouin@cjtrainor.com
Dated: October 26, 2018
CJT/lvp




                                          5
     Case 1:18-cv-01204-JTN-ESC ECF No. 1 filed 10/26/18 PageID.6 Page 6 of 7




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN



LARRY SEVENSKI,

        Plaintiff,

v.                                               CASE NO:
                                                 HONORABLE:


BROCK ARTFITCH,
in his individual and official capacity,

        Defendant.

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650
 amy.derouin@cjtrainor.com


                         DEMAND FOR TRIAL BY JURY




                                           1
  Case 1:18-cv-01204-JTN-ESC ECF No. 1 filed 10/26/18 PageID.7 Page 7 of 7




      NOW COMES Plaintiff, LARRY SEVENSKI, by and through his attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and herby makes a demand for trial

by jury in the above-entitled cause.

                                Respectfully Submitted,
                                CHRISTOPHER TRAINOR & ASSOCIATES

                                s/ Christopher J. Trainor
                                CHRISTOPHER J. TRAINOR (P42449)
                                AMY J. DEROUIN (P70514)
                                Attorneys for Plaintiff
                                9750 Highland Road
                                White Lake, MI 48386
                                (248) 886-8650
                                amy.derouin@cjtrainor.com

Dated: October 26, 2018
CJT/lvp




                                       2
